               Case: 1:18-cv-02219-CAB Doc #: 4-1 Filed: 10/09/18 1 of 5. PageID #: 59


Bryan Reo

From:                              Barbara, Matthew B. <mbarbara@taftlaw.com>
Sent:                              Monday, September 24, 2018 9:44 AM
To:                                Bryan Reo
Subject:                           RE: Reo v. Quake Energy - Painesville Municipal Court


FOR SETTLEMENT PURPOSES ONLY – SUBJECT TO EVID. R. 408
 
Bryan, 
 
As I mentioned below, the narrative is incomplete and will be developed through discovery. I do, however, hope you can 
appreciate how my client’s understanding of the facts affects its settlement posture. Once again, if you have any 
additional evidence that you are willing to share informally to allow Quake to consider, please let me know. In the 
meantime, my client’s settlement offer remains on the table.  
 
Also, the parties agreed to table written discovery in the efforts of exchanging information to allow both parties to 
evaluate you client’s claims and to attempt to resolve them. If your client is unwilling to abide by that commitment, the 
parties should agree on a discovery schedule to manage case deadlines. 
 
Thank you. 
 
Matt 
 
From: Bryan Reo [mailto:reo@reolaw.org]  
Sent: Friday, September 21, 2018 7:58 PM 
To: Barbara, Matthew B. <mbarbara@taftlaw.com> 
Subject: RE: Reo v. Quake Energy ‐ Painesville Municipal Court 

In light of the recent allegations/accusations/insinuations that my client and/or myself have been involved in some sort 
of criminal fraudulent conduct viz a viz manufacturing a call by having a mole in the Quake call center, we are going to 
revoke our stipulated consent to stay discovery and we will be proceeding without delay to conduct discovery. 
 
Please consider yourself advised and instructed not to delete or otherwise modify any emails you have received from 
personnel, directors, or managers at Quake, as it is my belief those emails are going to be discoverable in so much as 
they relate to the allegations of criminal conduct you are leveling against myself and my client and they will be relevant 
to various claims and defenses as we move forward. 
 
 
 
From: Barbara, Matthew B. [mailto:mbarbara@taftlaw.com]
Sent: Friday, September 21, 2018 5:25 PM
To: Bryan Reo
Subject: RE: Reo v. Quake Energy - Painesville Municipal Court

FOR SETTLEMENT PURPOSES ONLY – SUBJECT TO EVID. R. 408
 
Bryan, 
 

                                                             1
               Case: 1:18-cv-02219-CAB Doc #: 4-1 Filed: 10/09/18 2 of 5. PageID #: 60
I communicated your settlement offer to Quake. Quake will pay $4,500 for a full and complete release of all claims 
arising from any alleged telemarketing activities involving you and your client. Any settlement must include both Quake, 
as well as its partners, subsidiaries (if any), and affiliates. And the release would look backward, as well as forward for a 
ten year term. Other standard settlement terms would also be included, and we can certainly work to agree on 
language. 
 
Given the evidence we’ve seen so far, as well as the backstory to this case, this offer seems more than reasonable. As I 
mentioned during our prior calls, Quake understands that the “call” in issue was placed by a person who logged in from 
a different campaign and manually dialed your client’s number. This call was then recorded. It also appears, based on 
our prior communications, that you (not your father) answered the phone. This lawsuit was then filed the same day; in 
fact, it was filed about three hours after the call was made. In addition, we have learned that the person who placed the 
call was with the center for only two days before disappearing, and has never picked up his paycheck. While this 
narrative is incomplete, the facts that we know paint a very curious picture. And in the event this case proceeds to 
discovery, Quake will be looking to more fully develop each of these facts. 
 
I look forward to hearing your client’s response to Quake’s settlement offer. I will be leaving the office soon but will be 
available via email should you wish to discuss further. Thank you.  
 
Matt 
 
From: Bryan Reo [mailto:reo@reolaw.org]  
Sent: Friday, September 21, 2018 3:09 PM 
To: Barbara, Matthew B. <mbarbara@taftlaw.com> 
Subject: RE: Reo v. Quake Energy ‐ Painesville Municipal Court 

I can call you in about an hour or so.


Bryan Anthony Reo (#0097470)
REO LAW LLC
P.O. Box 5100
Mentor, Ohio 44061
(Business): (216) 505-0811
(Personal): (440) 313-5893


Admissions- Ohio Courts and Agencies [#0097470], N.D. Ohio, S.D. Ohio, E.D. Michigan, W.D. Michigan, 6th
Circuit, and Court of Appeals for the Armed Forces (#37033)

This electronic mail message, including any attachments, is for the sole use of the intended recipient(s) and may
contain private, confidential, and/or privileged information. Any unauthorized review, use, disclosure, or
distribution is strictly prohibited, and interception of the same is a federal criminal offense per 18 U.S.C. §
2511. If you are not the intended recipient of this message or their agent, or if this message has been addressed
to you in error, please immediately alert the sender by reply email and then delete this message and any
attachments. If you are not the intended recipient, you are hereby notified that any use, dissemination, copying,
or storage of this message or its attachments is strictly prohibited.

On September 21, 2018 3:08:07 PM "Barbara, Matthew B." <mbarbara@taftlaw.com> wrote:

 FOR SETTLEMENT PURPOSES ONLY – SUBJECT TO EVID. R. 408
  

                                                              2
              Case: 1:18-cv-02219-CAB Doc #: 4-1 Filed: 10/09/18 3 of 5. PageID #: 61
Thanks, Bryan. It looks like our clients are close to a mutually agreeable number. Can you give me a call when you get 
out of the hearing? Quake has some rather specific concerns about the terms of any settlement agreement.
 
Matt
 
From: Bryan Reo [mailto:reo@reolaw.org]  
Sent: Friday, September 21, 2018 2:30 PM 
To: Barbara, Matthew B. <mbarbara@taftlaw.com> 
Subject: RE: Reo v. Quake Energy ‐ Painesville Municipal Court

My client has given me authority for $4,500 plus filing fee and the release is for all calls and claims up to point
of execution. Total amount of $4,625.




Bryan Anthony Reo (#0097470)
REO LAW LLC
P.O. Box 5100
Mentor, Ohio 44061
(Business): (216) 505-0811
(Personal): (440) 313-5893


Admissions- Ohio Courts and Agencies [#0097470], N.D. Ohio, S.D. Ohio, E.D. Michigan, W.D. Michigan,
6th Circuit, and Court of Appeals for the Armed Forces (#37033)

This electronic mail message, including any attachments, is for the sole use of the intended recipient(s) and
may contain private, confidential, and/or privileged information. Any unauthorized review, use, disclosure, or
distribution is strictly prohibited, and interception of the same is a federal criminal offense per 18 U.S.C. §
2511. If you are not the intended recipient of this message or their agent, or if this message has been addressed
to you in error, please immediately alert the sender by reply email and then delete this message and any
attachments. If you are not the intended recipient, you are hereby notified that any use, dissemination, copying,
or storage of this message or its attachments is strictly prohibited.

On September 21, 2018 1:15:26 PM "Barbara, Matthew B." <mbarbara@taftlaw.com> wrote:

 FOR SETTLEMENT PURPOSES ONLY – SUBJECT TO EVID. R. 408
  
 Bryan,
  
 While we disagree with your liability and damages assessments, I think it may be helpful for us to briefly discuss before 
 this matter escalates through pleadings, discovery, and motion practice. Are you available today for a short call? Thank 
 you.
  
 Matt 
  
 From: Bryan Reo [mailto:reo@reolaw.org]  
 Sent: Friday, September 21, 2018 11:07 AM 
 To: Barbara, Matthew B. <mbarbara@taftlaw.com> 
 Subject: RE: Reo v. Quake Energy ‐ Painesville Municipal Court
                                                            3
             Case: 1:18-cv-02219-CAB Doc #: 4-1 Filed: 10/09/18 4 of 5. PageID #: 62

Respectfully we have right now, with what I have shown you, 4 TCPA violations, 2 of subsection (b) and 2 of (c) at 
$1500 per violation, we also have an additional one for failing to promptly provide a DNC policy, for a total of 5 
violations at $1500 each, and the filing fee and the CSPA violations [at $200 each]. Your client appears unwilling to 
even pay full value on 2 violations.
 
Of course the recent number was not in service, it was a spoofed number which is par for the course with call centers 
and typical telemarketers.
 
I believe at this point we will simply let the litigation develop as it develops, see where discovery takes us, and log all 
fees for the eventual CSPA fee shifting at the conclusion.
 
Sincerely,
 
Bryan Reo
 
 
 
From: Barbara, Matthew B. [mailto:mbarbara@taftlaw.com]
Sent: Friday, September 21, 2018 9:40 AM
To: Bryan Reo
Subject: Reo v. Quake Energy - Painesville Municipal Court

FOR SETTLEMENT PURPOSES ONLY – SUBJECT TO EVID. R. 408
 
Bryan,
 
In the interests of quickly resolving this claim, Quake has increased its offer to $2,000 for a full and complete release 
of all your client’s claims. Quake is making this offer in good faith, even though your client has identified only one pre‐
suit phone call and has been unwilling or unable to provide times, dates, or documentary evidence to support his 
allegations of additional calls. Please let me know at your earliest convenience whether your client is amenable to this 
proposal. 
 
On a related note, our investigation has determined that phone number that allegedly called your client last week is a 
Verizon number that is not in service, nor is it affiliated with Quake. Needless to say, this seems highly unusual. 
 
If you have any questions, please call. 
 
Matt
 
Taft /
Matthew B. Barbara / Attorney
Taft Stettinius & Hollister LLP
200 Public Square, Suite 3500
Cleveland, Ohio 44114-2302
Tel: 216.241.2838 • Fax: 216.241.3707
Direct: 216.706.3954
www.taftlaw.com / mbarbara@taftlaw.com

Subscribe to our law updates




                                                            4
             Case: 1:18-cv-02219-CAB Doc #: 4-1 Filed: 10/09/18 5 of 5. PageID #: 63
This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential.
If you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission
in error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                           5
